DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (JP 2015170603) (which is same as (US 20150255886) hereafter Schmidt in view of Anbo et al. (US 20050153605) hereafter Anbo.

    PNG
    media_image1.png
    617
    777
    media_image1.png
    Greyscale
Regarding claim 1, Schmidt, discloses an electric-wire-equipped terminal 1 comprising: an electric wire 33 having a conductor 35 including a plurality of strands (figs. 3A, 3B, 3C) and an insulation coating 37 covering the conductor 35; and a terminal 1 connecting the electric wire 33; wherein the terminal 1 comprises: an insulation-coating crimp section INSCS crimping the insulation coating; a conductor crimp section CCS crimping the conductor 35, the conductor 35 exposed to the outside by removing the insulation coating 37; and an intermediate crimp section ICS disposed between the insulation-coating crimp section INSCS and the conductor crimp section CCS, crimping over the conductor 35 exposed and the insulation coating 37, and being in a state where there is no gap for water to enter inside the electric wire, wherein each of the insulation-coating crimp section INSCS, the conductor crimp section CCS, and the intermediate crimp section ICS Includes a pair of crimping pieces 21a, 2b, 23a, 23b, and 19a, 19b extending from opposed sides of the bottom wall BW, the crimping pieces being independent of each other with a space provided between adjacent crimping pieces even after the crimping pieces being crimped to the conductor, see fig. 2A.
Schmidt does not disclose the pair of crimping piece of the insulating coating crimp section are symmetrical with respect to a centerline of the terminal. 2.
Anbo discloses the pair of crimping piece of the insulating coating crimp section 12b are symmetrical with respect to a centerline of the terminal, see fig. 1. 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pair of crimping piece of the insulating coating crimp section are symmetrical with respect to a centerline of the terminal as taught by Anbo, see fig. 1, in order to better mechanical bonding and provide enough support to the cable and ease of manufacturing at lower price.2.
Examiner also took official notice that symmetrical pair of crimping piece of the insulating coating crimp section with respect to a centerline of the terminal is well-known therefore it would have been obvious have the pair of crimping piece of the insulating coating crimp section are symmetrical with respect to a centerline of the terminal in order to better mechanical bonding and provide enough support to the cable and ease of manufacturing at lower price, also this argument is supported by other references listed in PTO 862.
Regarding claim 2, Schmidt, discloses the intermediate crimp section ICS is in close contact with the insulation coating without a gap over the entire circumference of the insulation coating at a portion where the insulation coating is crimped (FIGS. 3A-3C), and the intermediate crimp section ICS is in close contact with the conductor 35 without a gap over the entire circumference of the conductor and without a gap between strands 35 included in the plurality of strands at the portion where the conductor is crimped.
Regarding claim 3, Schmidt, discloses all the structural limitations as discussed in claims 1 and 2. However does not discloses the method steps of manufacturing an electric-wire terminal. 
It would have been obvious to follow the steps of simultaneously performing crimping of various part of cable as claimed in claim 3 in order to properly assemble the terminal with an electric wire into the device as intended and to connect to a connector.
Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered and new ground of rejection as stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831